Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         16-JUL-2019
                                                         02:33 PM
                            SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        MAKILA LAND CO., LLC.,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                       JONAH KE#EAUMOKU KAPU,
                   Petitioner/Defendant-Appellant,

                                  and

          Heirs or Assigns of KUA(k), KAINOA (w), also known
         as KAINOA KIKUE OLALA (w), and SAMUEL HIKU KAHALIA;
            JOHN PAUL KAPU; VICTORIA Q. WHITE; KALANI KAPU;
                      and ALL WHO IT MAY CONCERN,
                   Respondents/Defendants-Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 09-1-0397(1))

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant Jonah Ke#eaumoku Kapu’s
  application for writ of certiorari filed on May 19, 2019, is hereby
  accepted, and will be scheduled for oral argument.     The parties
  will be notified by the appellate clerk regarding scheduling.
               DATED:   Honolulu, Hawai#i, July 16, 2019.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson